FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YUVANI ISAAC CASTELLANOS-                        No. 11-71296
SANTIAGO,
                                                 Agency No. A079-594-916
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Yuvani Isaac Castellanos-Santiago, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we deny the petition for

review.

      The BIA did not abuse its discretion by denying Castellanos-Santiago’s

motion to reopen as untimely and number-barred. First, the successive motion was

filed more than four years after his removal order became final. See 8 C.F.R.

§ 1003.2(c)(2). Second, Castellanos-Santiago failed to present material evidence

of changed country conditions in Mexico to qualify for an exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d
988, 996 (9th Cir. 2008) (requiring movant to produce material evidence of change

in the country of origin that would establish prima facie eligibility for relief).

Third, he failed to establish the due diligence required for equitable tolling of the

filing deadline. See Avagyan, 646 F.3d at 679 (equitable tolling is available to a

petitioner who is prevented from filing because of deception, fraud or error, and

exercised due diligence in discovering such circumstances).

      In light of this disposition, we do not reach Castellanos-Santiago’s

remaining contentions. See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th

Cir. 2006).

      PETITION FOR REVIEW DENIED.


                                            2                                        11-71296